On November 12, 1969, this court permanently disbarred respondent, William D. Edwards, Attorney Registration No. 0051261, last known address in Mansfield, Ohio, from the practice of law in the state of Ohio, pursuant to former Section 6(a) of Rule XVIII of Rules of Practice of the Supreme Court of Ohio. On December 17, 2001, petitioner, Disciplinary Counsel, moved this court to issue an order requiring respondent to appear and show cause why he should not be held in contempt for failing to obey this court’s November 12,1969 order of disbarment. Respondent did not respond to the motion. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and is hereby granted and that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be held in contempt for failing to obey this court’s order of disbarment.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.